DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. KR 2015-0054608 (See English machine translation provided).
Regarding claims 1 and 2, Chong teaches an apparatus comprising (See Figure 1): 
a) A scrubber inlet inlet 100 serving as a primary path through which toxic gas is introduced;
b) A first cleaning liquid buffer 250 disposed below the second inlet, and a second cleaning liquid buffer 400 closely disposed at a lower end thereof so as to surround it ([0034]);
c) The configuration of the cleaning liquid inlets 310 and 320 is such that the incoming cleaning liquid does not flow vertically through the inner wall surface of the cleaning liquid inlet end 300 and the second cleaning liquid buffer 400 disposed below, but draws a circle around the inner wall surface. Rotate downward in the radial direction. This rotational movement can itself prevent powder generation or removal, thereby preventing the inlet from clogging.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 introduces an automatic pressure control system for a scrubber which forms a negative pressure of introducing a material to be treated flowing through the inlet preventer for the scrubber of claim 1 into a chamber included in the scrubber, the automatic pressure control system comprising:
a venturi installed inside the chamber included in the scrubber; and
a nozzle of an automatic pressure control unit arranged above the venturi and on a ceiling of the chamber,
wherein the venturi is configured and arranged in a tubular shape with a cross-sectional area widened downward, and

the nozzle of the automatic pressure control unit is arranged to be spaced apart from the upper end of the venturi, and is arranged to supply a liquid into an upper diameter of the venturi.
Higgins discloses that venturi nozzles are know and are commonly used in scrubbers, ([0009]-[00100]) however does not disclose the integration of the venturi nozzle in the scrubber inlet such that wherein the venturi is configured and arranged in a tubular shape with a cross-sectional area widened downward, and the nozzle of the automatic pressure control unit is arranged to be spaced apart from the upper end of the venturi, and is arranged to supply a liquid into an upper diameter of the venturi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772